UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	April 30, 2017 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 4/30/17 (Unaudited) COMMON STOCKS (97.9%) (a) Shares Value Aerospace and defense (3.9%) Airbus SE (France) 288,557 $23,332,349 Northrop Grumman Corp. 385,035 94,703,209 United Technologies Corp. 350,000 41,646,500 Banks (1.7%) Bank of America Corp. 3,009,019 70,230,503 Beverages (2.9%) Anheuser-Busch InBev SA/NV ADR (Belgium) (S) 166,800 18,888,432 Constellation Brands, Inc. Class A 194,500 33,559,030 Monster Beverage Corp. (NON) 460,855 20,913,600 PepsiCo, Inc. 383,800 43,476,864 Biotechnology (5.3%) Alexion Pharmaceuticals, Inc. (NON) 180,700 23,089,846 Amgen, Inc. 229,100 37,416,612 Biogen, Inc. (NON) 201,700 54,703,057 Celgene Corp. (NON) 702,799 87,182,216 Vertex Pharmaceuticals, Inc. (NON) 113,500 13,427,050 Building products (1.9%) Johnson Controls International PLC 1,886,240 78,410,997 Capital markets (1.8%) Charles Schwab Corp. (The) 976,500 37,937,025 Hamilton Lane, Inc. Class A (NON) 541,107 10,129,523 Invesco, Ltd. 754,500 24,853,230 Chemicals (2.7%) Albemarle Corp. 338,800 36,898,708 Sherwin-Williams Co. (The) 105,847 35,424,874 Symrise AG (Germany) 552,299 38,666,062 Commercial services and supplies (0.5%) Waste Connections, Inc. (Canada) 227,800 20,962,156 Consumer finance (0.8%) Oportun Financial Corp. (acquired 6/23/15, cost $1,923,622) (Private) (F) (RES) (NON) 674,955 1,904,386 Synchrony Financial 1,065,000 29,607,000 Containers and packaging (1.0%) RPC Group PLC (United Kingdom) 1,437,970 15,104,531 Sealed Air Corp. 606,200 26,684,924 Electrical equipment (0.2%) Rockwell Automation, Inc. 38,400 6,042,240 Energy equipment and services (1.0%) Halliburton Co. 702,100 32,212,348 Select Energy Services Class A (F) (NON) 597,000 8,258,301 Select Energy Services Class A (New York Stock Exchange) (NON) 122,608 1,884,485 Equity real estate investment trusts (REITs) (0.5%) Gaming and Leisure Properties, Inc. 584,700 20,347,560 Food and staples retail (2.5%) Costco Wholesale Corp. 136,200 24,178,224 Walgreens Boots Alliance, Inc. 920,449 79,655,656 Health-care equipment and supplies (5.9%) Becton Dickinson and Co. 356,400 66,636,108 Boston Scientific Corp. (NON) 1,142,110 30,128,862 C.R. Bard, Inc. 126,400 38,865,472 Danaher Corp. 709,533 59,125,385 Intuitive Surgical, Inc. (NON) 54,900 45,889,263 Health-care providers and services (1.5%) Humana, Inc. 134,800 29,922,904 UnitedHealth Group, Inc. 167,300 29,257,424 Hotels, restaurants, and leisure (2.2%) Dave & Buster's Entertainment, Inc. (NON) 520,300 33,304,403 Hilton Worldwide Holdings, Inc. 580,430 34,227,957 Las Vegas Sands Corp. 385,100 22,717,049 Household durables (0.6%) PulteGroup, Inc. 1,110,400 25,172,768 Household products (0.4%) Colgate-Palmolive Co. 217,200 15,647,088 Insurance (0.6%) Prudential PLC (United Kingdom) 1,012,977 22,514,040 Internet and direct marketing retail (7.5%) Amazon.com, Inc. (NON) 236,850 219,083,882 Delivery Hero Holding GmbH (acquired 6/12/15, cost $7,709,703) (Private) (Germany) (F) (RES) (NON) 1,001 6,716,154 Expedia, Inc. 188,400 25,192,848 FabFurnish GmbH (acquired 8/2/13, cost $194) (Private) (Brazil) (F) (RES) (NON) 292 239 Global Fashion Group SA (acquired 8/2/13, cost $9,654,255) (Private) (Brazil) (F) (RES) (NON) 227,896 2,036,366 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $194) (Private) (Brazil) (F) (RES) (NON) 146 119 New Middle East Other Assets GmbH (acquired 8/2/13, cost $78) (Private) (Brazil) (F) (RES) (NON) 59 48 Priceline Group, Inc. (The) (NON) 29,347 54,198,627 Internet software and services (12.2%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 575,499 66,470,135 Alphabet, Inc. Class C (NON) 281,700 255,208,931 Facebook, Inc. Class A (NON) 1,059,126 159,133,682 Tencent Holdings, Ltd. (China) 551,000 17,241,883 IT Services (6.0%) DXC Technology Co. (NON) 253,100 19,068,554 Fidelity National Information Services, Inc. 367,100 30,906,149 Visa, Inc. Class A 2,155,000 196,579,100 Life sciences tools and services (2.1%) Agilent Technologies, Inc. 1,374,600 75,671,730 Bio-Rad Laboratories, Inc. Class A (NON) 40,200 8,774,052 Machinery (0.6%) Dover Corp. 297,743 23,485,968 Media (4.4%) Charter Communications, Inc. Class A (NON) 125,400 43,283,064 Comcast Corp. Class A 1,225,600 48,031,264 Live Nation Entertainment, Inc. (NON) 1,186,096 38,144,847 Walt Disney Co. (The) 450,100 52,031,560 Metals and mining (0.4%) Nucor Corp. 289,800 17,773,434 Oil, gas, and consumable fuels (1.6%) EnVen Energy Corp. 144A (F) (NON) 415,000 4,150,000 EOG Resources, Inc. 216,300 20,007,750 Plains GP Holdings LP Class A 672,504 20,020,444 Suncor Energy, Inc. (Canada) 666,100 20,888,896 Pharmaceuticals (0.6%) Jazz Pharmaceuticals PLC (NON) 146,651 23,358,571 Professional services (0.5%) Equifax, Inc. 146,200 19,782,322 Road and rail (2.7%) Norfolk Southern Corp. 948,328 111,419,057 Semiconductors and semiconductor equipment (4.0%) Applied Materials, Inc. 801,700 32,557,037 Broadcom, Ltd. 288,600 63,725,766 Cavium, Inc. (NON) 143,800 9,900,630 Micron Technology, Inc. (NON) 921,700 25,503,439 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 907,400 30,007,718 Software (7.6%) Adobe Systems, Inc. (NON) 473,500 63,325,890 Microsoft Corp. 2,727,900 186,752,034 salesforce.com, Inc. (NON) 681,129 58,658,829 Specialty retail (4.0%) Home Depot, Inc. (The) 636,011 99,281,317 TJX Cos., Inc. (The) 559,700 44,014,808 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 72,100 20,291,824 Technology hardware, storage, and peripherals (4.8%) Apple, Inc. 1,369,477 196,725,371 Textiles, apparel, and luxury goods (0.5%) NIKE, Inc. Class B 369,200 20,457,372 Wireless telecommunication services (0.5%) T-Mobile US, Inc. (NON) 326,600 21,970,382 Total common stocks (cost $3,002,312,030) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $5,253) (Private) (F) (RES) (NON) 1,843 $5,200 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $100,457) (Private) (F) (RES) (NON) 31,891 99,452 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $235,942) (Private) (F) (RES) (NON) 46,354 233,582 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $342,236) (Private) (F) (RES) (NON) 67,237 338,814 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $191,914) (Private) (F) (RES) (NON) 34,957 189,995 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $579,325) (Private) (F) (RES) (NON) 75,433 573,532 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,624,930) (Private) (F) (RES) (NON) 570,151 1,608,681 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $2,054,710) (Private) (F) (RES) (NON) 720,951 2,034,163 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $6,422,373) (Private) (F) (RES) (NON) 2,255,601 6,358,088 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $19,183,494) (Private) (F) (RES) (NON) 567,268 24,900,115 Total convertible preferred stocks (cost $30,740,634) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value EnVen Energy Corp. 144A (F) 11/6/20 $15.00 415,000 $42 EnVen Energy Corp. 144A (F) 11/6/20 12.50 415,000 42 Neuralstem, Inc. Ser. K (F) 1/9/22 42.00 6,349 — Total warrants (cost $84) SHORT-TERM INVESTMENTS (2.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 1.05% (AFF) Shares 67,841,275 $67,841,275 Putnam Short Term Investment Fund 0.87% (AFF) Shares 18,602,143 18,602,143 U.S. Treasury Bills 0.786%, 7/20/17 (SEGSF) $644,000 642,894 U.S. Treasury Bills 0.768%, 7/13/17 (SEGSF) 705,000 703,938 U.S. Treasury Bills 0.756%, 5/18/17 (SEGSF) 106,000 105,966 Total short-term investments (cost $87,896,193) TOTAL INVESTMENTS Total investments (cost $3,120,948,941) (b) FORWARD CURRENCY CONTRACTS at 4/30/17 (aggregate face value $45,454,897) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/21/17 $17,800,242 $17,098,211 $(702,031) JPMorgan Chase Bank N.A. Euro Sell 6/21/17 25,910,832 25,113,920 (796,912) State Street Bank and Trust Co. Euro Sell 6/21/17 1,531,181 1,488,838 (42,343) UBS AG Euro Sell 6/21/17 1,803,959 1,753,928 (50,031) Total FUTURES CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) NASDAQ 100 Index E-Mini (Long) 140 $15,625,400 Jun-17 $(30,576) S&P 500 Index E-Mini (Long) 137 16,306,425 Jun-17 (30,814) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,084,065,263. (b) The aggregate identified cost on a tax basis is $3,122,163,721, resulting in gross unrealized appreciation and depreciation of $1,029,966,923 and $30,920,408, respectively, or net unrealized appreciation of $999,046,515. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $46,998,934, or 1.2% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $— $378,643,565 $310,802,290 $268,214 $67,841,275 Putnam Short Term Investment Fund** 3,466,277 528,125,637 512,989,771 88,594 18,602,143 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $67,841,275, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $66,600,526. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,561,785 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,591,317 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,342,869 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $779,433,590 $— $8,752,926 Consumer staples 236,318,894 — — Energy 95,013,923 12,408,301 — Financials 195,271,321 — 1,904,386 Health care 623,448,552 — — Industrials 419,784,798 — — Information technology 1,411,765,148 — — Materials 170,552,533 — — Real estate 20,347,560 — — Telecommunication services 21,970,382 — — Total common stocks Convertible preferred stocks — — 36,341,622 Warrants — 84 — Short-term investments 18,602,143 69,294,073 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,591,317) $— Futures contracts (61,390) — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of 7/31/16 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation)# Cost of purchases Proceeds from sales Acquired ** Total transfers into Level 3† Total transfers out of Level 3† Balance as of 4/30/17 Common stocks*: Consumer discretionary $873,176 $— $— $68,950 $— $— $7,810,800 $— $— $8,752,926 Financials — 1,904,386 — — 1,904,386 Total common stocks $873,176 $— $— $68,950 $— $— $9,715,186 $— $— $10,657,312 Convertible preferred stocks $— 36,341,622 — — $36,341,622 Totals $873,176 $— $— $68,950 $— $— $46,056,808 $— $— $46,998,934 * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Acquired from Putnam Voyager Fund. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. # Includes $68,950 related to Level 3 securities still held at period end. The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs. The table excludes securities with valuations provided by a broker. Description Fair Value Valuation Techniques Unobservable Input Range of unobservable inputs (Weighted Average) Impact to Valuation from an Increase in Input Private equity $6,716,154 Market transaction price Liquidity discount 10% Decrease Private equity $38,246,008 Market transaction price Liquidity discount 10% Decrease Private equity $406 Market transaction price Liquidity discount 25% Decrease Private equity $2,036,366 Comparable multiples EV/sales multiple 0.7x-2.3x (1.628x) Increase Liquidity discount 25% Decrease Uncertainty discount 10% Decrease (1) Expected directional change in fair value that would result from an increase in the unobservable input. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $— $1,591,317 Equity contracts 84 61,390 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts) Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG Total Assets: Futures contracts§ $— $— $— $— $— $— Forward currency contracts# — Total Assets $— $— $— $— $— $— Liabilities: Futures contracts§ $— $— $84,289 $— $— $84,289 Forward currency contracts# 702,031 796,912 — 42,343 50,031 1,591,317 Total Liabilities $702,031 $796,912 $84,289 $42,343 $50,031 $1,675,606 Total Financial and Derivative Net Assets $(702,031) $(796,912) $(84,289) $(42,343) $(50,031) $(1,675,606) Total collateral received (pledged)##† $(563,075) $(779,794) $— $— $— Net amount $(138,956) $(17,118) $(84,289) $(42,343) $(50,031) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: June 27, 2017
